EXHIBIT 10.2

THE AMERICAN INSTITUTE OF ARCHITECTS

--------------------------------------------------------------------------------

AIA DOCUMENT A117-1987
Abbreviated Form of Agreement Between
Owner and Contractor
for
CONSTRUCTION PROJECTS OF LIMITED SCOPE
where the basis of payment is the
COST OF THE WORK PLUS A FEE
without a Guaranteed Maximum Price


1987 EDITION

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES; CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.

This document includes abbreviated General Conditions and should not be used
with other General Conditions.
It has been approved and endorsed by The Associated General Contractors of
America.

--------------------------------------------------------------------------------


AGREEMENT

made as of the 21st day of February in the year Two Thousand and Six. This
contract is being entered into in accordance with the Resolution of the Board of
Directors of Roberts Realty Investors, Inc., dated December 20, 2005. At said
meeting of the Board of Directors, the Directors specifically authorized by a
4-0 vote for Roberts Realty Investors, Inc. to retain Roberts Properties
Construction, Inc. to construct the 210-unit Highway 20/Cumming Community for
its costs plus 10% in accordance with this contract:

BETWEEN the Owner:     Roberts Properties Residential, L.P.        450
Northridge Parkway, Suite 302      Atlanta, Georgia 30350       and the
Contractor:   Roberts Properties Construction, Inc.      450 Northridge Parkway,
Suite 301      Atlanta, Georgia 30350       The Project is:   The Highway
20/Cumming Community      36.902 Acres Fronting on Highway 20      Cumming,
Georgia 30040       The Architect is:   To Be Determined     
Or any other Architect selected by the Owner.  

The Owner and Contractor agree as set forth below.

--------------------------------------------------------------------------------

AIA DOCUMENT A117 • ABBREVIATED COST-PLUS OWNER-CONTRACTOR AGREEMENT • SECOND
EDITION • AIA®
©1987 • THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK AVENUE, N. W.,
WASHINGTON, D.C. 20006

A117-1987      1                                   

--------------------------------------------------------------------------------


ARTICLE 1
THE WORK OF THIS CONTRACT

1.1    The Contractor shall execute the entire Work described in the Contract
Documents, except to the extent specifically indicated in the Contract Documents
to be the responsibility of others, or as follows:

All site clearing, grading, utilities, paving, curb and gutters, landscaping,
etc. associated with the construction of a total of 210 one, two or three
bedroom units, a swimming pool, clubhouse, maintenance/carwash building and
trash compactor. The property consists of 36.902 acres of land fronting on
Highway 20 and located in Land Lots 1199, 1200, 1249 and 1250 of the 3rd
District, 1st Section, Forsyth County, Georgia. The Project is to be constructed
in accordance with the Plans & Specifications to be prepared by an Architect
selected by the Owner.

Any adverse soil conditions that may be encountered are not included in this
Cost plus Contract; any costs associated with those conditions shall be borne by
the Owner.


ARTICLE 2
RELATIONSHIP OF THE PARTIES

2.1      The Contractor accepts the relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and utilize the Contractor’s best skill and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to make best efforts to furnish at all times an adequate supply of
workers and materials; and to perform the Work in the best way and most
expeditious and economical manner consistent with the interests of the Owner.
The Owner agrees to exercise best efforts to enable the Contractor to perform
the Work in the best way and most expeditious manner by furnishing and approving
in a timely way information required by the Contractor and making payments to
the Contractor in accordance with the requirements of the Contract Documents.


ARTICLE 3
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

3.1      The date of commencement is the date from which the Contract Time of
Paragraph 3.2 is measured, and shall be the date of this Agreement, as first
written above, unless a different date is stated below or provision is made for
the date to be fixed in a notice to proceed issued by the Owner.

The Date of Commencement shall be a later date agreed upon by both parties.
Contractor must file a Notice of Commencement in accordance with Georgia Law. A
recorded copy of such notice will be maintained in the Contractor’s file and
posted on the jobsite.

3.2      The Contractor shall achieve Substantial Completion of the entire Work
not later than 24 months after the Date of Commencement, subject to adjustment
of this Contract Time as provided in the Contract Documents.

--------------------------------------------------------------------------------


ARTICLE 4
CONTRACT SUM

4.1    The Owner shall pay the Contractor in current funds for the Contractor’s
performance of the Contract, the Contract Sum consisting of the Cost of the Work
as defined in Article 5 and the Contractor’s Fee of 10% determined as follows:

The Contractor shall be paid monthly on a cost basis, plus the Contractor’s Fee
of 10%, payable on the 10th of each month unless the 10th falls on the weekend
or nationally recognized holiday, then payment shall be due on the next
succeeding business day. The Contractor shall submit a Construction Contract
Draw to the Owner no later than the 1st of the following month for all expenses
incurred in the preceding month. This Construction Contract Draw shall include a
summarized listing of all expenses; a detailed listing shall be provided upon
request, and shall include invoice numbers, dates, supplier or subcontractor
identification and amounts due. The 10% Contractor’s Fee shall be billed as a
separate line item on the Construction Contract Draw.


4.2      GUARANTEED MAXIMUM PRICE (IF APPLICABLE) N/A

4.2.1   The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed N/A Dollars ($ N/A ), subject to additions and
deductions by Change Order as provided in the Contract Documents. Such maximum
sum is referred to in the Contract Documents as the Guaranteed Maximum Price.
Costs which would cause the Guaranteed Maximum Price to be exceeded shall be
paid by the Contractor without reimbursement by the Owner.


N/A

4.2.2   The Guaranteed Maximum Price is based upon the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:


N/A

4.2.3   The amounts agreed to for unit prices, if any, are:


N/A


ARTICLE 5
COSTS TO BE REIMBURSED

5.1      The term “Cost of the Work” shall mean costs necessarily incurred by
the Contractor in the proper performance of the Work. Such costs shall be at
rates not higher than the standard paid at the place of the Project except with
prior consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 5.

5.1.1   Wages of construction workers directly employed by the Contractor to
perform the construction of the Work, including Medicare, unemployment
compensation, social security and all other benefits.

5.1.2   Costs, including transportation, of materials and equipment incorporated
or to be incorporated in the completed construction. All discounts for cash for
prompt payment shall accrue to the Contractor.

--------------------------------------------------------------------------------

5.1.3   Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.

5.1.4   Costs of all materials, temporary facilities, equipment and hand tools
not customarily owned by the construction workers, which are provided by the
Contractor at the site and used in the performance of the Work.

5.1.5   Reasonable rental costs for necessary temporary facilities, machinery,
equipment, and hand tools used at the site of the Work, whether rented from the
Contractor or others. Rates and quantities of equipment rented shall be subject
to the Contractor’s prior approval.

5.1.6   That portion directly attributable to this Contract of premiums for all
insurance and bonds.

5.1.7   Losses and expenses not compensated by insurance or otherwise, sustained
by the Contractor in connection with the Work, provided they have resulted from
causes other than the fault or negligence of the Contractor.

5.1.8   Costs of removal of debris from the site.

5.1.9   Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property.

5.1.10  Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.


ARTICLE 6
COSTS NOT TO BE REIMBURSED

6.1      The Cost of Work shall not include:

6.1.1   Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office, with
the exception of the Vice President of Estimating and any Project Managers
assigned to the project.

6.1.2   Expenses of the Contractor’s principal office and offices other than the
site office.

6.1.3   Overhead and general expenses, except as may be expressly included in
Article 5.

6.1.4   The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.

6.1.5   Costs due to the fault or negligence of the Contractor, Subcontractors,
anyone directly or indirectly employed by any of them, or for whose acts any of
them may be liable, including but not limited to, costs for correction of
damaged, defective or nonconforming Work, disposal and replacement of materials
and equipment incorrectly ordered or supplied, and making good damage to
property not forming part of the Work.

6.1.6   Any cost not specifically and expressly described in Article 5.

6.1.7   Costs which would cause the Guaranteed Maximum Price, if any, to be
exceeded.

--------------------------------------------------------------------------------


ARTICLE 7
DISCOUNTS, REBATES AND REFUNDS

7.1      Cash discounts obtained on payments made by the Contractor shall accrue
to the Owner if (1) before making the payment, the Contractor included them in
an Application for Payment and received payment therefor from the Owner, or (2)
the Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials,
equipment, etc. shall accrue to the Owner, and the Contractor shall make
provisions so that they can be secured.

7.2      Amounts that accrue to the Owner in accordance with the provisions of
Paragraph 7.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


ARTICLE 8
ACCOUNTING RECORDS

8.1      The Contractor shall keep full and detailed accounts and exercise such
controls as may be necessary for proper financial management under this
Contract; the accounting and control systems shall be satisfactory to the Owner.
The Owner and the Owner’s accountants shall be afforded access to Contractor’s
records relating to this Contract. The Contractor shall preserve these records
for a period of seven years after final payment, or for such longer period as
may be required by law.


ARTICLE 9
PROGRESS PAYMENTS

9.1      Based upon Applications for Payment submitted to the Owner’s
construction inspector by the Contractor and Certificates for Payment issued,
the Owner shall make progress payments on account of the Contract Sum to the
Contractor as provided in the Contract Documents. The period covered by each
Application for Payment shall be one calendar month ending on the last day of
the month.

9.2      Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

The prevailing prime rate of Wachovia Bank, N.A., plus 1%.                
              


ARTICLE 10
FINAL PAYMENT

10.1    Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be paid by the Owner to the Contractor when (1) the Contract has been
fully performed by the Contractor except for the Contractor’s responsibility to
correct nonconforming Work and to satisfy other requirements, if any, which
necessarily survive final payment, and (2) a final Certificate for Payment has
been issued by the Owner’s construction inspector.

--------------------------------------------------------------------------------


ARTICLE 11
ENUMERATION OF CONTRACT DOCUMENTS

11.1      The Contract Documents are listed in Article 11 and, except for
Modifications issued after the execution of this Agreement, are enumerated as
follows:


N/A

11.1.1 The Agreement is this executed Abbreviated Form of Agreement between
Owner and Contractor, AIA Document A117, 1987 Edition.


11.1.2 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated N/A , and are as follows:



N/A

11.1.3 The Specifications are those contained in the Project Manual dated as in
Subparagraph 11.1.2, and are as follows:



N/A

11.1.4 Upon completion and acceptance of approved Plans & Specifications an
Exhibit “A” List of Drawings shall be provided.


11.1.5 The Addenda, if any, are as follows:



N/A

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 11.

11.1.6 Other Documents, if any, forming part of the Contract Documents are as
follows:


  Exhibit “B” Application for Payment to follow.
(To be provided upon commencement of construction.)





This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Owner’s construction inspector for use in the
administration of the Contract, and the remainder to the Owner.

ROBERTS PROPERTIES     ROBERTS PROPERTIES,     RESIDENTIAL, L.P.,  
CONSTRUCTION, INC.   a Georgia limited partnership           By: Roberts Realty
Investors, Inc., its sole   /s/ Anthony Shurtz          General Partner  
Anthony Shurtz, Chief Financial Officer          /s/ Michael A. Quinlan     
Michael A. Quinlan, Chief Financial Officer     